DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 10, 12, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee [U.S. Pub. No. 2016/0189850] in view of Kanekawa et al. [JP 2010-165973] and Maeda et al. [U.S. Patent No. U.S. Patent No. 5,598,135] (for motivation purposes).
Regarding Claim 1, Lee shows a multilayer coil component (Figs. 3-4 with teachings from Figs. 1-2) comprising: 
an element body (50) that includes a plurality of insulating layers (10) laminated together (Paragraph [0033]); 
a coil (40) that is embedded in the element body (see Figs. 3-4) and that includes a coil conductor layer (41) provided between the insulating layers (see Figs. 3-4, Paragraphs [0033], [0039]-[0041]); and 
a first outer electrode (81) and a second outer electrode (82) each of which is provided on at least one of outer surfaces of the element body (see Figs. 1-4) and each of which is electrically connected to the coil (Paragraph [0031]),
wherein a dissimilar-material layer (61 or 62) that is made of a material different from the insulating layers (10, Paragraphs [0035], [0059]-[0060]) is provided on at least one of the outer surfaces of the element body (see Figs. 3-4) that extend in a lamination direction in which the plurality of insulating layers are laminated together (see Figs. 3-4, element 61 or 62 extend in a lamination direction in which elements 10 are laminated together), and 
portions of the coil conductor layer (41) are exposed between the insulating layers (see Figs. 3-4, Paragraphs [0050]-[0052]).
Lee does not explicitly disclose the plurality of insulating layers are made of glass material.
Kanekawa et al. shows an inductor (Figs. 1-10) teaching and suggesting the plurality of insulating layers (3) are made of glass material (Paragraph [0041]). In addition, Kanekawa et al. shows portions of the coil conductor layer (2) are exposed between the insulating layers (see Figs. 1-10).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the plurality of insulating layers are made of glass material as taught by Kanekawa et al. for the coil component as disclosed by Lee to facilitate insulation with high insulation property and high heat radiating property (Col. 4, Lines 61-67 to Col. 5, Lines 1-3 of Maeda et al.).
Regarding Claim 2, Lee shows the dissimilar-material layer (61 or 62) is at least provided on two of the outer surfaces of the element body (see Figs. 3-4, element 61, 62 is at least provided on two of the outer surfaces of element 50) that extend in the lamination direction (see Figs. 3-4), the two surfaces opposing each other (see Figs. 3-4). 
Regarding Claim 4, Lee shows the dissimilar-material layer (61 or 62) includes an inorganic material (ferrite, Paragraph [0062]).  
Regarding Claim 5, Lee shows the inorganic material is a ferrite material (ferrite, Paragraph [0062]) or a metal magnetic material.
Regarding Claim 7, Lee shows a thickness of the dissimilar-material layer (61 or 62) is from 5 µm to 50 µm (Paragraph [0072]).  
Regarding Claim 10, Lee shows the dissimilar-material layer (61 or 62) that is provided on at least one of the outer surfaces of the element body (see Figs. 3-4) extending in the lamination direction is in contact with the coil conductor layer (see Figs. 3-4, element 61 or 62 provided on at least one of the outer surfaces of element 50 extending in the lamination direction is in contact with element 41), which is exposed between the insulating layers (see Figs. 3-4).  
Regarding Claim 12, Lee shows the dissimilar-material layer (61 or 62) includes an inorganic material (ferrite, Paragraph [0062]).
Regarding Claim 14, Lee shows a thickness of the dissimilar-material layer (61 or 62) is from 5 µm to 50 µm (Paragraph [0072]).  
Regarding Claim 20, Lee shows the dissimilar-material layer (61 or 62) that is provided on at least one of the outer surfaces of the element body (see Figs. 3-4) extending in the lamination direction is in contact with the coil conductor layer (see Figs. 3-4, element 61 or 62 provided on at least one of the outer surfaces of element 50 extending in the lamination direction is in contact with element 41), which is exposed between the insulating layers (see Figs. 3-4).  


Claims 3, 11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kanekawa et al. and Maeda et al. as applied to claims 1-2 above, and further in view of Tachibana [JP 2010-206089].
Regarding Claims 3 and 11, Lee in view of Kanekawa et al. and Maeda et al. shows the claimed invention as applied above but does not show the dissimilar-material layer is also provided on another outer surface of the element body that extends in a direction perpendicular to the lamination direction.
Tachibana shows an electronic component (Figs. 1-9) teaching and suggesting the dissimilar-material layer (12a) is also provided on another outer surface of the element body (see Figs. 1-9, element 12a such as layers 20a-20c or 20m-20o is also provided on another outer surface of element 12b) that extends in a direction perpendicular (see Figs. 1-9) to the lamination direction (see Figs. 1-9).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the dissimilar-material layer is also provided on another outer surface of the element body that extends in a direction perpendicular to the lamination direction as taught by Tachibana for the coil component as disclosed by Lee in view of Kanekawa et al. and Maeda et al. to improve reliably the mechanical strength and inductance values and reduce floating/stray capacitance (Abstract, Advantage, see English translation).
Regarding Claim 13, Lee shows the dissimilar-material layer (61 or 62) includes an inorganic material (ferrite, Paragraph [0062]).  
Regarding Claim 15, Lee shows a thickness of the dissimilar-material layer (61 or 62) is from 5 µm to 50 µm (Paragraph [0072]).  

Claims 3, 11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kanekawa et al. and Maeda et al. as applied to claim 1-2 above, and further in view of Ito et al. [U.S. Pub. No. 2013/0222101].
Regarding Claims 3 and 11, Lee in view of Kanekawa et al. and Maeda et al. shows the claimed invention as applied above but does not show the dissimilar-material layer is also provided on another outer surface of the element body that extends in a direction perpendicular to the lamination direction.
Ito et al. shows a coil component (Figs. 1-3B) teaching and suggesting the dissimilar-material layer (15b, 16) is also provided on another outer surface of the element body (see Figs. 1-3B, elements 15b, 16 is also provided on another outer surface of element body) that extends in a direction perpendicular (see Figs. 1-3B) to the lamination direction (see Figs. 1-3B).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the dissimilar-material layer is also provided on another outer surface of the element body that extends in a direction perpendicular to the lamination direction as taught by Ito et al. for the coil component as disclosed by Lee in view of Kanekawa et al. and Maeda et al. to facilitate magnetic coupling to obtain desirable inductance values.
Regarding Claim 13, Lee shows the dissimilar-material layer (61 or 62) includes an inorganic material (ferrite, Paragraph [0062]).  
Regarding Claim 15, Lee shows a thickness of the dissimilar-material layer (61 or 62) is from 5 µm to 50 µm (Paragraph [0072]).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kanekawa et al. and Maeda et al. as applied to claims 1 and 4 above, and further in view of Sato et al. [JP 2013-183009].
Regarding Claim 6, Lee in view of Kanekawa et al. and Maeda et al. shows the claimed invention as applied above but does not disclose the inorganic material is crystallized glass.  
Sato et al. shows a coil component (Fig. 1) teaching and suggesting the dissimilar-material layer (11) includes the inorganic material is crystallized glass (see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have crystallized glass as taught by Sato et al. for the coil component as disclosed by Lee in view of Kanekawa et al. and Maeda et al. to achieve the function of a reinforcing layer to maintain strength of the coil portion and retaining the shape of the coil portion (see English translation).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kanekawa et al. and Maeda et al. as applied to claims 1 and 4 above, and further in view of Tada et al. [U.S. Pub. No. 2003/0164533].
Regarding Claim 6, Lee in view of Kanekawa et al. and Maeda et al. shows the claimed invention as applied above but does not disclose the inorganic material is crystallized glass.  
Tada et al. shows a coil component (Fig. 1) teaching and suggesting the dissimilar-material layer (27) includes the inorganic material is crystallized glass (Paragraph [0030]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have crystallized glass as taught by Tada et al. for the coil component as disclosed by Lee in view of Kanekawa et al. and Maeda et al. to facilitate mechanical strength and prevent the body from damage such as cracks (Paragraph [0048]).

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kanekawa et al. and Maeda et al. as applied to claims 1-2 and 4 above, and further in view of Oba et al. [JP 2003-338410].
Regarding Claims 8 and 16, Lee in view of Kanekawa et al. and Maeda et al. shows the claimed invention as applied above but does not show the lamination direction is the same as a direction in which a mounting surface extends.
Oba et al. shows a laminated inductor (Fig. 4) teaching and suggesting the lamination direction is the same as a direction in which a mounting surface extends (see Fig. 4, the lamination direction which is similar to the coil axis direction is the same as a direction in which a mounting surface extends, Paragraphs [0007], [0020]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lamination direction is the same as a direction in which a mounting surface extends as taught by Oba et al. for the coil component as disclosed by Lee in view of Kanekawa et al. and Maeda et al. to achieve a stable inductor and increase in inductance value based on desired magnetic field direction (Paragraphs [0010], [0020]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kanekawa et al., Maeda et al., and Tachibana as applied to claim 3 above, and further in view of Oba et al. [JP 2003-338410].
Regarding Claim 17, Lee in view of Kanekawa et al., Maeda et al., and Tachibana shows the claimed invention as applied above but does not show the lamination direction is the same as a direction in which a mounting surface extends.
Oba et al. shows a laminated inductor (Fig. 4) teaching and suggesting the lamination direction is the same as a direction in which a mounting surface extends (see Fig. 4, the lamination direction which is similar to the coil axis direction is the same as a direction in which a mounting surface extends, Paragraphs [0007], [0020]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lamination direction is the same as a direction in which a mounting surface extends as taught by Oba et al. for the coil component as disclosed by Lee in view of Kanekawa et al., Maeda et al., and Tachibana to achieve a stable inductor and increase in inductance value based on desired magnetic field direction (Paragraphs [0010], [0020]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kanekawa et al., Maeda et al., and Ito et al. as applied to claim 3 above, and further in view of Oba et al. [JP 2003-338410].
Regarding Claim 17, Lee in view of Kanekawa et al., Maeda et al., and Ito et al. shows the claimed invention as applied above but does not show the lamination direction is the same as a direction in which a mounting surface extends.
Oba et al. shows a laminated inductor (Fig. 4) teaching and suggesting the lamination direction is the same as a direction in which a mounting surface extends (see Fig. 4, the lamination direction which is similar to the coil axis direction is the same as a direction in which a mounting surface extends, Paragraphs [0007], [0020]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lamination direction is the same as a direction in which a mounting surface extends as taught by Oba et al. for the coil component as disclosed by Lee in view of Kanekawa et al., Maeda et al., and Ito et al. to achieve a stable inductor and increase in inductance value based on desired magnetic field direction (Paragraphs [0010], [0020]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kanekawa et al. and Maeda et al. as applied to claim 1 above, and further in view of Beom [KR 2013-046108].
Regarding Claim 21, Lee shows the dissimilar-material layer (61 or 62) that is provided on at least one of the outer surfaces of the element body (see Figs. 3-4) extending in the lamination direction is in contact with the coil conductor layer (see Figs. 3-4, element 61 or 62 provided on at least one of the outer surfaces of element 50 extending in the lamination direction is in contact with element 41), which is exposed between the insulating layers (see Figs. 3-4).
Lee in view of Kanekawa et al. and Maeda et al. does not show the dissimilar-material layer includes a metal magnetic material
Beom shows an inductor (Figs. 2-5) teaching and suggesting the dissimilar-material layer (130) includes a metal magnetic material (metal composite magnetic material, Paragraph [0034]).
Beom also shows the dissimilar-material layer (130) that is provided on at least one of the outer surfaces of the element body (see Figs. 2-5) extending in the lamination direction is in contact with the coil conductor layer (see Figs. 2-5, element 130 provided on at least one of the outer surfaces of element 110 extending in the lamination direction is in contact with element 117), which is exposed between the insulating layers (see Figs. 2-5).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a dissimilar-material layer that is made of a material different from the insulating layers and the dissimilar-material layer includes a metal magnetic material as taught by Beom for the coil component as disclosed by Lee in view of Kanekawa et al. and Maeda et al. to improve magnetic saturation, bias characteristics and reliability of the stacked inductor (Paragraph [0034]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kanekawa et al. and Maeda et al. as applied to claim 1 above, and further in view of Yatabe et al. [U.S. Pub. No. 2018/0096778] and Choi et al. [KR 101449518 B1] (for motivation purposes).
Regarding Claim 21, Lee shows the dissimilar-material layer (61 or 62) that is provided on at least one of the outer surfaces of the element body (see Figs. 3-4) extending in the lamination direction is in contact with the coil conductor layer (see Figs. 3-4, element 61 or 62 provided on at least one of the outer surfaces of element 50 extending in the lamination direction is in contact with element 41), which is exposed between the insulating layers (see Figs. 3-4).
Lee in view of Kanekawa et al. and Maeda et al. does not show the dissimilar-material layer includes a metal magnetic material.
Yatabe et al. shows an electronic component (Figs. 14A-21B) teaching and suggesting the dissimilar-material layer (22) includes a metal magnetic material (element 22 made of soft magnetic alloy material is a metal magnetic material).
To prove soft magnetic ally material is a metal magnetic material, Choi et al. shows a soft magnetic powder includes Fe-Si-Al alloys and/or Permalloy (see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a dissimilar-material layer that is made of a material different from the insulating layers and the dissimilar-material layer includes a metal magnetic material as taught by Yatabe et al. for the coil component as disclosed by Lee in view of Kanekawa et al. and Maeda et al. to achieve higher mechanical strength in order to obtain desirable resistance to indentation under a static load or to scratching (Paragraph [0080]) and to achieve high saturation magnetization density and excellent DC superposition characteristics (see English translation of Choi et al.).









Claims 1-2, 8, 10, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata [JP 2000-133521] in view of Kanekawa et al. [JP 2010-165973] and Yoshida [U.S. Pub. No. 2014/0191838] (for motivation purposes).
Regarding Claim 1, Sakata shows a multilayer coil component (Figs. 1-8) comprising: 
an element body (16) that includes a plurality of insulating layers (13, 14) laminated together (see Figs. 1-8); 
a coil (L2 or L3) that is embedded in the element body (see Figs. 1-8) and that includes a coil conductor layer (12) provided between the insulating layers (see Figs. 1-8); and 
a first outer electrode (18) and a second outer electrode (19) each of which is provided on at least one of outer surfaces of the element body (see Figs. 1-8) and each of which is electrically connected to the coil (see Figs. 1-8),
wherein a dissimilar-material layer (21) that is made of a material different from the insulating layers (13, 14, Paragraphs [0011], [0014]) is provided on at least one of the outer surfaces of the element body (see Figs. 1-8) that extend in a lamination direction in which the plurality of insulating layers are laminated together (see Figs. 1-8, element 21 extend in a lamination direction in which elements 13, 14 are laminated together), and 
portions of the coil conductor layer (12) are exposed between the insulating layers (see Figs. 1-8, Paragraph [0014]).
Sakata does not explicitly disclose the plurality of insulating layers are made of glass material.
Kanekawa et al. shows an inductor (Figs. 1-10) teaching and suggesting the plurality of insulating layers (3) are made of glass material (Paragraph [0041]). In addition, Kanekawa et al. shows portions of the coil conductor layer (2) are exposed between the insulating layers (see Figs. 1-10).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the plurality of insulating layers are made of glass material as taught by Kanekawa et al. for the coil component as disclosed by Lee to facilitate insulation with increase adhesive strength between insulating layers (Paragraph [0095] of Yoshida).
Regarding Claim 2, Sakata shows the dissimilar-material layer (21) is at least provided on two of the outer surfaces of the element body (see Figs. 1-8, element 21 is at least provided on two of the outer surfaces of element 16) that extend in the lamination direction (see Figs. 1-8), the two surfaces opposing each other (see Figs. 1-8). 
Regarding Claim 8, Sakata shows the lamination direction is the same as a direction in which a mounting surface extends (see Figs. 1-8, the lamination direction which is similar to the coil axis direction is the same as a direction in which a mounting surface 16a extends, Paragraphs [0012], [0016]).
Regarding Claim 10, Sakata shows the dissimilar-material layer (21) that is provided on at least one of the outer surfaces of the element body (see Figs. 1-8) extending in the lamination direction is in contact with the coil conductor layer (see Figs. 1-8, element 21 provided on at least one of the outer surfaces of element 16 extending in the lamination direction is in contact with element 12), which is exposed between the insulating layers (see Figs. 1-8).
Regarding Claim 16, Sakata shows the lamination direction is the same as a direction in which a mounting surface extends (see Figs. 1-8, the lamination direction which is similar to the coil axis direction is the same as a direction in which a mounting surface 16a extends, Paragraphs [0012], [0016]).
Regarding Claim 20, Sakata shows the dissimilar-material layer (21) that is provided on at least one of the outer surfaces of the element body (see Figs. 1-8) extending in the lamination direction is in contact with the coil conductor layer (see Figs. 1-8, element 21 provided on at least one of the outer surfaces of element 16 extending in the lamination direction is in contact with element 12), which is exposed between the insulating layers (see Figs. 1-8).

Claims 3, 11, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Kanekawa et al. and Yoshida as applied to claims 1-2 above, and further in view of Tachibana [JP 2010-206089].
Regarding Claims 3 and 11, Sakata in view of Kanekawa et al. and Yoshida shows the claimed invention as applied above but does not show the dissimilar-material layer is also provided on another outer surface of the element body that extends in a direction perpendicular to the lamination direction.
Tachibana shows an electronic component (Figs. 1-9) teaching and suggesting the dissimilar-material layer (12a) is also provided on another outer surface of the element body (see Figs. 1-9, element 12a such as layers 20a-20c or 20m-20o is also provided on another outer surface of element 12b) that extends in a direction perpendicular (see Figs. 1-9) to the lamination direction (see Figs. 1-9).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the dissimilar-material layer is also provided on another outer surface of the element body that extends in a direction perpendicular to the lamination direction as taught by Tachibana for the coil component as disclosed by Sakata in view of Kanekawa et al. and Yoshida to improve reliably the mechanical strength and inductance values and reduce floating/stray capacitance (Abstract, Advantage, see English translation).
Regarding Claim 13, Tachibana shows the dissimilar-material layer (12a) includes an inorganic material (ferrite, see English translation).  
Regarding Claim 17, Sakata shows the lamination direction is the same as a direction in which a mounting surface extends (see Figs. 1-8, the lamination direction which is similar to the coil axis direction is the same as a direction in which a mounting surface 16a extends, Paragraphs [0012], [0016]).

Claims 3, 11, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Kanekawa et al. and Yoshida as applied to claims 1-2 above, and further in view of Ito et al. [U.S. Pub. No. 2013/0222101].
Regarding Claims 3 and 11, Sakata in view of Kanekawa et al. and Yoshida shows the claimed invention as applied above but does not show the dissimilar-material layer is also provided on another outer surface of the element body that extends in a direction perpendicular to the lamination direction.
Ito et al. shows a coil component (Figs. 1-3B) teaching and suggesting the dissimilar-material layer (15b, 16) is also provided on another outer surface of the element body (see Figs. 1-3B, elements 15b, 16 is also provided on another outer surface of element body) that extends in a direction perpendicular (see Figs. 1-3B) to the lamination direction (see Figs. 1-3B).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the dissimilar-material layer is also provided on another outer surface of the element body that extends in a direction perpendicular to the lamination direction as taught by Ito et al. for the coil component as disclosed by Sakata in view of Kanekawa et al. and Yoshida to facilitate magnetic coupling to obtain desirable inductance values.
Regarding Claim 13, Ito et al. shows the dissimilar-material layer (15b, 16) includes an inorganic material (ferrite, claim 5).  
Regarding Claim 17, Sakata shows the lamination direction is the same as a direction in which a mounting surface extends (see Figs. 1-8, the lamination direction which is similar to the coil axis direction is the same as a direction in which a mounting surface 16a extends, Paragraphs [0012], [0016]).

Claims 4-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Kanekawa et al. and Yoshida as applied to claims 1-2 above, and further in view of Lee [U.S. Pub. No. 2016/0189850].
Regarding Claims 4 and 12, Sakata in view of Kanekawa et al. and Yoshida shows the claimed invention as applied above but does not show the dissimilar-material layer includes an inorganic material.
Lee shows the dissimilar-material layer (61 or 62) includes an inorganic material (ferrite, Paragraph [0062]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the dissimilar-material layer includes an inorganic material as taught by Lee for the coil component as disclosed by Sakata in view of Kanekawa et al. and Yoshida to achieve and implement relatively higher capacitance based on design requirements (Paragraph [0064]).
Regarding Claim 5, Lee shows the inorganic material is a ferrite material (ferrite, Paragraph [0062]) or a metal magnetic material.

Claims 4, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Kanekawa et al. and Yoshida as applied to claims 1-2 above, and further in view of Sato et al. [JP 2013-183009].
Regarding Claims 4 and 12, Sakata in view of Kanekawa et al. and Yoshida shows the claimed invention as applied above but does not show the dissimilar-material layer includes an inorganic material.
Sato et al. shows a coil component (Fig. 1) teaching and suggesting the dissimilar-material layer (11) includes an inorganic material (crystallized glass, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the dissimilar-material layer includes an inorganic material as taught by Sato for the coil component as disclosed by Sakata in view of Kanekawa et al. and Yoshida to achieve the function of a reinforcing layer to maintain strength of the coil portion and retaining the shape of the coil portion (see English translation).
Regarding Claim 6, Sato et al. shows the dissimilar-material layer (11) includes the inorganic material is crystallized glass (see English translation).

Claims 4, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Kanekawa et al. and Yoshida as applied to claims 1-2 above, and further in view of Tada et al. [U.S. Pub. No. 2003/0164533].
Regarding Claims 4 and 12, Sakata in view of Kanekawa et al. and Yoshida shows the claimed invention as applied above but does not show the dissimilar-material layer includes an inorganic material.
Tada et al. shows a coil component (Fig. 1) teaching and suggesting the dissimilar-material layer (27) includes an inorganic material (crystallized glass, Paragraph [0030]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the dissimilar-material layer includes an inorganic material as taught by Tada et al. for the coil component as disclosed by Sakata in view of Kanekawa et al. and Yoshida to facilitate mechanical strength and prevent the body from damage such as cracks (Paragraph [0048]).
Regarding Claim 6, Tada et al. shows the dissimilar-material layer (27) includes the inorganic material is crystallized glass (Paragraph [0030]).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Kanekawa et al. and Yoshida as applied to claims 1-2 above, and further in view of Iwasaki et al. [U.S. Pub. No. 2012/0032767].
Regarding Claims 7 and 14, Sakata in view of Kanekawa et al. and Yoshida shows the claimed invention as applied above but does not show a thickness of the dissimilar-material layer is from 5 µm to 50 µm.
Iwasaki et al. shows a laminated coil (Figs. 1-2) teaching and suggesting a thickness of the dissimilar-material layer (7) is from 5 µm to 50 µm (Paragraph [0037]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the dissimilar-material layer is from 5 µm to 50 µm as taught by Iwasaki et al. for the coil component as disclosed by Sakata in view of Kanekawa et al. and Yoshida to enhance insulation performance so that the coil will not degrade (Paragraph [0037]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Kanekawa et al., Yoshida and Tachibana as applied to claim 3 above, and further in view of Iwasaki et al. [U.S. Pub. No. 2012/0032767].
Regarding Claim 15, Sakata in view of Kanekawa et al., Yoshida and Tachibana shows the claimed invention as applied above but does not show a thickness of the dissimilar-material layer is from 5 µm to 50 µm.
Iwasaki et al. shows a laminated coil (Figs. 1-2) teaching and suggesting a thickness of the dissimilar-material layer (7) is from 5 µm to 50 µm (Paragraph [0037]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the dissimilar-material layer is from 5 µm to 50 µm as taught by Iwasaki et al. for the coil component as disclosed by Sakata in view of Kanekawa et al., Yoshida and Tachibana to enhance insulation performance so that the coil will not degrade (Paragraph [0037]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Kanekawa et al., Yoshida and Ito et al. as applied to claim 3 above, and further in view of Iwasaki et al. [U.S. Pub. No. 2012/0032767].
Regarding Claim 15, Sakata in view of Kanekawa et al., Yoshida and Ito et al. shows the claimed invention as applied above but does not show a thickness of the dissimilar-material layer is from 5 µm to 50 µm.
Iwasaki et al. shows a laminated coil (Figs. 1-2) teaching and suggesting a thickness of the dissimilar-material layer (7) is from 5 µm to 50 µm (Paragraph [0037]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the dissimilar-material layer is from 5 µm to 50 µm as taught by Iwasaki et al. for the coil component as disclosed by Sakata in view of Kanekawa et al., Yoshida and Ito et al. to enhance insulation performance so that the coil will not degrade (Paragraph [0037]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Kanekawa et al. and Yoshida as applied to claim 1 above, and further in view of Beom [KR 2013-046108].
Regarding Claim 21, Sakata shows the dissimilar-material layer (21) that is provided on at least one of the outer surfaces of the element body (see Figs. 1-8) extending in the lamination direction is in contact with the coil conductor layer (see Figs. 1-8, element 21 provided on at least one of the outer surfaces of element 16 extending in the lamination direction is in contact with element 12), which is exposed between the insulating layers (see Figs. 1-8).
Sakata in view of Kanekawa et al. and Yoshida does not show the dissimilar-material layer includes a metal magnetic material
Beom shows an inductor (Figs. 2-5) teaching and suggesting the dissimilar-material layer (130) includes a metal magnetic material (metal composite magnetic material, Paragraph [0034]).
Beom also shows the dissimilar-material layer (130) that is provided on at least one of the outer surfaces of the element body (see Figs. 2-5) extending in the lamination direction is in contact with the coil conductor layer (see Figs. 2-5, element 130 provided on at least one of the outer surfaces of element 110 extending in the lamination direction is in contact with element 117), which is exposed between the insulating layers (see Figs. 2-5).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a dissimilar-material layer that is made of a material different from the insulating layers and the dissimilar-material layer includes a metal magnetic material as taught by Beom for the coil component as disclosed by Sakata in view of Kanekawa et al. and Yoshida to improve magnetic saturation, bias characteristics and reliability of the stacked inductor (Paragraph [0034]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Kanekawa et al. and Yoshida as applied to claim 1 above, and further in view of Yatabe et al. [U.S. Pub. No. 2018/0096778] and Choi et al. [KR 101449518 B1] (for motivation purposes).
Regarding Claim 21, Sakata shows the dissimilar-material layer (21) that is provided on at least one of the outer surfaces of the element body (see Figs. 1-8) extending in the lamination direction is in contact with the coil conductor layer (see Figs. 1-8, element 21 provided on at least one of the outer surfaces of element 16 extending in the lamination direction is in contact with element 12), which is exposed between the insulating layers (see Figs. 1-8).
Sakata in view of Kanekawa et al. and Yoshida does not show the dissimilar-material layer includes a metal magnetic material.
Yatabe et al. shows an electronic component (Figs. 14A-21B) teaching and suggesting the dissimilar-material layer (22) includes a metal magnetic material (element 22 made of soft magnetic alloy material is a metal magnetic material).
To prove soft magnetic ally material is a metal magnetic material, Choi et al. shows a soft magnetic powder includes Fe-Si-Al alloys and/or Permalloy (see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a dissimilar-material layer that is made of a material different from the insulating layers and the dissimilar-material layer includes a metal magnetic material as taught by Yatabe et al. for the coil component as disclosed by Sakata in view of Kanekawa et al. and Yoshida to achieve higher mechanical strength in order to obtain desirable resistance to indentation under a static load or to scratching (Paragraph [0080]) and to achieve high saturation magnetization density and excellent DC superposition characteristics (see English translation of Choi et al.).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee [U.S. Pub. No. 2016/0189850] in view of Beom [KR 2013-046108].
Regarding Claim 22, Lee shows a multilayer coil component (Figs. 3-4 with teachings from Figs. 1-2) comprising: 
an element body (50) that includes a plurality of insulating layers (10) laminated together (Paragraph [0033]); 
a coil (40) that is embedded in the element body (see Figs. 3-4) and that includes a coil conductor layer (41) provided between the insulating layers (see Figs. 3-4, Paragraphs [0033], [0039]-[0041]); and 
a first outer electrode (81) and a second outer electrode (82) each of which is provided on at least one of outer surfaces of the element body (see Figs. 1-4) and each of which is electrically connected to the coil (Paragraph [0031]),
wherein a dissimilar-material layer (61 or 62) that is made of a material different from the insulating layers (10, Paragraphs [0035], [0059]-[0060]) is provided on at least one of the outer surfaces of the element body (see Figs. 3-4) that extend in a lamination direction in which the plurality of insulating layers are laminated together (see Figs. 3-4, element 61 or 62 extend in a lamination direction in which elements 10 are laminated together), and 
the dissimilar-material layer (61 or 62) that is provided on at least one of the outer surfaces of the element body (see Figs. 3-4) extending in the lamination direction is in contact with the coil conductor layer (see Figs. 3-4, element 61 or 62 provided on at least one of the outer surfaces of element 50 extending in the lamination direction is in contact with element 41), which is exposed between the insulating layers (see Figs. 3-4).
Lee does not explicitly disclose the dissimilar-material layer includes a metal magnetic material.
Beom shows an inductor (Figs. 2-5) teaching and suggesting the dissimilar-material layer (130) includes a metal magnetic material (metal composite magnetic material, Paragraph [0034]).
In addition, Beom clearly disclose an inductor (Figs. 2-5) teaching and suggesting a dissimilar-material layer (130) that is made of a material different from the insulating layers (115, Paragraphs [0025], [0034]). Beom also shows the dissimilar-material layer (130) that is provided on at least one of the outer surfaces of the element body (see Figs. 2-5) extending in the lamination direction is in contact with the coil conductor layer (see Figs. 2-5, element 130 provided on at least one of the outer surfaces of element 110 extending in the lamination direction is in contact with element 117), which is exposed between the insulating layers (see Figs. 2-5).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a dissimilar-material layer that is made of a material different from the insulating layers and the dissimilar-material layer includes a metal magnetic material as taught by Beom for the coil component as disclosed by Lee to improve magnetic saturation, bias characteristics and reliability of the stacked inductor (Paragraph [0034]).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana [JP 2010-206089] in view of Beom [KR 2013-046108].
Regarding Claim 22, Tachibana shows a multilayer coil component (Figs. 1-9) comprising: 
an element body (12b) that includes a plurality of insulating layers (22a-22i) laminated together (see Figs. 1-9);
a coil (18) that is embedded in the element body (see Figs. 1-9, element 18 is embedded in element 12) and that includes a coil conductor layer (18a-18h) provided between the insulating layers (see Figs. 1-9, elements 18a-18h between elements 22a-22i); and 
a first outer electrode (14a) and a second outer electrode (14b) each of which is provided on at least one of outer surfaces of the element body (see Figs. 1-9, elements 14a, 14b provided on at least one of outer surfaces of element 12b) and each of which is electrically connected to the coil (see Figs. 1-9, elements 14a, 14b electrically connected to element 18, see English translation), 5Docket No.: 002000-MM0597 
Application No.: 16/547,475wherein a dissimilar-material layer (12a having layers 20a-20o) that is made of a material different from the insulating layers (see English translation elements 12a, 12b are made of material different to obtain different porosity) is provided on at least one of the outer surfaces of the element body (see Figs. 1-9) that extend in a lamination direction in which the plurality of insulating layers are laminated together (see Figs. 1-9, element 12a such as layers 20d-20l extend in a lamination direction in which elements 22a-22i are laminated together), and 
the dissimilar-material layer (12a) that is provided on at least one of the outer surfaces of the element body extending in the lamination direction (see Figs. 1-9, element 12a such as layers 20d-20l provided on at least one of the outer surfaces of element 12b extending in the lamination direction) is in contact with the coil conductor layer (see Figs. 1-9, element 12a such as layers 20d-20l is in contact with element 18), which is exposed between the insulating layers (element 18 is exposed between elements 22a-22i).
Tachibana does not explicitly show the dissimilar-material layer includes a metal magnetic material.
Beom shows an inductor (Figs. 2-5) teaching and suggesting the dissimilar-material layer (130) includes a metal magnetic material (metal composite magnetic material, Paragraph [0034]).
In addition, Beom clearly disclose an inductor (Figs. 2-5) teaching and suggesting a dissimilar-material layer (130) that is made of a material different from the insulating layers (115, Paragraphs [0025], [0034]). Beom also shows the dissimilar-material layer (130) that is provided on at least one of the outer surfaces of the element body (see Figs. 2-5) extending in the lamination direction is in contact with the coil conductor layer (see Figs. 2-5, element 130 provided on at least one of the outer surfaces of element 110 extending in the lamination direction is in contact with element 117), which is exposed between the insulating layers (see Figs. 2-5).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a dissimilar-material layer that is made of a material different from the insulating layers and the dissimilar-material layer includes a metal magnetic material as taught by Beom for the coil component as disclosed by Tachibana to improve magnetic saturation, bias characteristics and reliability of the stacked inductor (Paragraph [0034]).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana [JP 2010-206089] in view of Yatabe et al. [U.S. Pub. No. 2018/0096778] and Choi et al. [KR 101449518 B1] (for motivation purposes).
Regarding Claim 22, Tachibana shows a multilayer coil component (Figs. 1-9) comprising: 
an element body (12b) that includes a plurality of insulating layers (22a-22i) laminated together (see Figs. 1-9);
a coil (18) that is embedded in the element body (see Figs. 1-9, element 18 is embedded in element 12) and that includes a coil conductor layer (18a-18h) provided between the insulating layers (see Figs. 1-9, elements 18a-18h between elements 22a-22i); and 
a first outer electrode (14a) and a second outer electrode (14b) each of which is provided on at least one of outer surfaces of the element body (see Figs. 1-9, elements 14a, 14b provided on at least one of outer surfaces of element 12b) and each of which is electrically connected to the coil (see Figs. 1-9, elements 14a, 14b electrically connected to element 18, see English translation), 5Docket No.: 002000-MM0597 
Application No.: 16/547,475wherein a dissimilar-material layer (12a having layers 20a-20o) that is made of a material different from the insulating layers (see English translation elements 12a, 12b are made of material different to obtain different porosity) is provided on at least one of the outer surfaces of the element body (see Figs. 1-9) that extend in a lamination direction in which the plurality of insulating layers are laminated together (see Figs. 1-9, element 12a such as layers 20d-20l extend in a lamination direction in which elements 22a-22i are laminated together), and 
the dissimilar-material layer (12a) that is provided on at least one of the outer surfaces of the element body extending in the lamination direction (see Figs. 1-9, element 12a such as layers 20d-20l provided on at least one of the outer surfaces of element 12b extending in the lamination direction) is in contact with the coil conductor layer (see Figs. 1-9, element 12a such as layers 20d-20l is in contact with element 18), which is exposed between the insulating layers (element 18 is exposed between elements 22a-22i).
Tachibana does not explicitly show the dissimilar-material layer includes a metal magnetic material.
Yatabe et al. shows an electronic component (Figs. 14A-21B) teaching and suggesting the dissimilar-material layer (22) includes a metal magnetic material (element 22 made of soft magnetic alloy material is a metal magnetic material).
In addition, Yatabe et al. clearly disclose an electronic component (Figs. 14A-21B) teaching and suggesting a dissimilar-material layer (22) that is made of a material different from the insulating layers (20 having elements G11-G16 or G1-G10, Paragraphs [0081], [0143]).
To prove soft magnetic ally material is a metal magnetic material, Choi et al. shows a soft magnetic powder includes Fe-Si-Al alloys and/or Permalloy (see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a dissimilar-material layer that is made of a material different from the insulating layers and the dissimilar-material layer includes a metal magnetic material as taught by Yatabe et al. for the coil component as disclosed by Tachibana to achieve higher mechanical strength in order to obtain desirable resistance to indentation under a static load or to scratching (Paragraph [0080]) and to achieve high saturation magnetization density and excellent DC superposition characteristics (see English translation of Choi et al.).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yatabe et al. [U.S. Pub. No. 2018/0096778] in view of Tachibana [JP 2010-206089] and Choi et al. [KR 101449518 B1] (to prove soft material is metal magnetic material).
Regarding Claim 22, Yatabe et al. shows a multilayer coil component (Figs. 17-21B and teachings from Figs. 14A-21B) comprising: 
an element body (20) that includes a plurality of insulating layers (20 having elements G11-G16 or G1-G10, Paragraph [0143]) laminated together (see Figs. 14A-21B);
a coil (30) that is embedded in the element body (see Figs. 14A-21B, claim 1) and that includes a coil conductor layer (see Fig. 18) provided between the insulating layers (see Fig. 18, element 30 between elements G11-G16); and 
a first outer electrode (one of element 50) and a second outer electrode (another one of element 50) each of which is provided on at least one of outer surfaces of the element body (see Figs. 14A-21B) and each of which is electrically connected to the coil (see Figs. 14A-21B, Paragraph [0087]), 5Docket No.: 002000-MM0597 Application No.: 16/547,475 
wherein a dissimilar-material layer (22) that is made of a material different from the insulating layers (20 having elements G11-G16 or G1-G10, Paragraphs [0081], [0143]) is provided on at least one of the outer surfaces of the element body (see Figs. 14A-21B) that extend in a lamination direction in which the plurality of insulating layers are laminated together (see Figs. 14A-21B, element 22 extend in a lamination direction in which element 20 having elements G11-G16 are laminated together, Paragraphs [0142], [0147]), 
the dissimilar-material layer (22) includes a metal magnetic material (element 22 made of soft magnetic alloy material is a metal magnetic material).
Yatabe et al. does not show the dissimilar-material layer that is provided on at least one of the outer surfaces of the element body extending in the lamination direction is in contact with the coil conductor layer, which is exposed between the insulating layers.
Tachibana shows an electronic component (Figs. 1-9) teaching and suggesting the dissimilar-material layer (12a) that is provided on at least one of the outer surfaces of the element body extending in the lamination direction (see Figs. 1-9, element 12a such as layers 20d-20l provided on at least one of the outer surfaces of element 12b extending in the lamination direction) is in contact with the coil conductor layer (see Figs. 1-9, element 12a such as layers 20d-20l is in contact with element 18), which is exposed between the insulating layers (element 18 is exposed between elements 22a-22i).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the dissimilar-material layer that is provided on at least one of the outer surfaces of the element body extending in the lamination direction is in contact with the coil conductor layer, which is exposed between the insulating layers as taught by Tachibana for the coil component as disclosed by Yatabe et al. to improve reliably the mechanical strength and inductance values and reduce floating/stray capacitance (Abstract, Advantage, see English translation).
In addition, to prove soft magnetic ally material is a metal magnetic material, Choi et al. shows a soft magnetic powder includes Fe-Si-Al alloys and/or Permalloy (see English translation) to achieve high saturation magnetization density and excellent DC superposition characteristics (see English translation of Choi et al.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-17, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837